                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

JJD:LTG/JLG                                      610 Federal Plaza
F. #2018R00279                                   Central Islip, New York 11722



                                                 April 19, 2019


By Federal Express and ECF

Larry H. Krantz, Esq.
Krantz & Berman LLP
747 Third Avenue, 32nd Floor
New York, NY 10017

Alan M. Vinegrad, Esq.
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405


                Re:   United States v. Christopher McPartland and Thomas J. Spota
                      Criminal Docket No. 17-587 (JMA)

Dear Counsel:

              Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure.

              The enclosed disc, stamped with control number 19, contains documents and
materials obtained from Special District Attorney Martin Lorenzotti, Esq. and the Suffolk
County District Attorney’s Office (“SCDAO”) pertaining to the matter of the People vs.
Christopher Loeb and Gabriel Miguelez – Nos. 3122-2012, 3122A-2012, 3122B-2012, and
0234B-2012 (collectively, the “Loeb Matter”), stamped Loeb 000001 through Loeb
00016182. These materials are being produced pursuant to the terms of the parties’ March
19, 2019 Stipulation and Order (the “SCDAO Protective Order”), and pursuant to a March
22, 2019 share order with the SCDAO.

              Please note, certain of the enclosed materials may be duplicative of documents
and materials previously produced to you in discovery in this matter. However, the materials
are being produced today in an abundance of caution, given the government’s recent
unsealing and securing of the entirety of the Loeb Matter files.

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                         By:      /s/
                                                 John J. Durham
                                                 Lara Treinis Gatz
                                                 Justina L. Geraci
                                                 Assistant U.S. Attorneys
                                                 (631) 715-7851/-7913/-7835


Enclosure.

cc:   Clerk of the Court (JMA) (by ECF) (redacted) (without enclosures)




                                             2
